Fourth Court of Appeals
                                        San Antonio, Texas
                                                July 16, 2018

                                           No. 04-18-00126-CV

                        IN RE NEWPORT CLASSIC HOMES, L.P. L.L.C.

                                     Original Mandamus Proceeding1
                                                  ORDER

Sitting:         Marialyn Barnard, Justice2
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice

       The Real Party in Interest’s Unopposed Motion for Extension of Time to file Response is
hereby GRANTED. Time is extended to July 26, 2018.

           It is so ORDERED on July 16, 2018

                                                            PER CURIAM



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court




1
  This proceeding arises out of Cause No. 2014-CI-02113, styled Rafael Lagunes v. Newport Classic Homes, L.P.,
LLC., et al., pending in the 57th Judicial District Court, Bexar County, Texas. The Honorable Rosie Alvarado
signed the order at issue in this proceeding.